         Case 4:18-cv-00073-BMM Document 48 Filed 09/21/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

WILDEARTH GUARDIANS, et al.,
                                                   CV-18-73-GF-BMM
              Plaintiffs,
                                              ORDER GRANTING JOINT
        vs.                                  MOTION FOR A TEMPORARY
                                               STAY OF PROCEEDINGS
US BUREAU OF LAND                             RELATED TO PLAINTIFF’S
MANAGEMENT, et al.,                           MOTION FOR FEES EQUAL
                                              ACCESS TO JUSTICE ACT
              Defendants.

        BEFORE this Court is Plaintiffs and Federal Defendants’ Joint Motion for a

Temporary Stay of Proceedings Related to Plaintiff’s Motion for Fees Under the

Equal Access to Justice Act. The Court having reviewed the Joint Motion, being

fully informed in the premises, and with good cause having been established, finds

that the Joint Motion shall be GRANTED. IT IS HEREBY ORDERED that all

proceedings in this case shall be stayed for sixty (60) days until November 17,

2020.

        Dated this 21st day of September, 2020.
